                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRIS MAKANJIRA,                           :   CIVIL NO. 1:18-CV-222
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
CRAIG A. LOWE,                             :
                                           :
             Respondent                    :

                                       ORDER

      AND NOW, this 26th day of October, 2018, upon consideration of the petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), wherein petitioner,

Chris Makanjira, challenges the constitutionality of his prolonged detention by

United States Immigration and Customs Enforcement (“ICE”), and this court, in an

effort to ascertain the custodial status of petitioner, accessed the ICE Online

Detainee Locator System, which revealed that petitioner is no longer in the custody

of that agency, which renders the petition moot1, see Khodara Envtl., Inc. ex rel.

Eagle Envtl., L.P. v. Beckman, 237 F.3d 186, 192-93 (3d Cir. 2001) (“Article III of the

Constitution grants the federal courts the power to adjudicate only actual, ongoing

cases or controversies.”); Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99

(3d Cir. 1996) (“If developments occur during the course of adjudication that


      1
         Upon entering petitioner’s alien registration number, 095946094, and his
country of birth, Tanzania, into the Online Detainee Locator System,
https://locator.ice.gov/odls/homePage.do, the results returned no matches for any
such detainee. The ICE local field office confirmed that petitioner was removed
from the United States on July 18, 2018.
eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief, the case must be dismissed as moot.”), it is

hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
